No. 04-00-00354-CV

IN THE INTEREST OF M. M. A. and M. L. A., Children

From the 112th Judicial District Court, Sutton County, Texas

Trial Court No. 4397

Honorable Brock Jones, Judge Presiding

 
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Paul W. Green, Justice
		Karen Angelini, Justice
Delivered and Filed:	December 19, 2001
MOTIONS TO WITHDRAW APPEAL GRANTED; DISMISSED
	Appellants Michael Lee Anastasi and Michelle Denise Anastasi each filed a motion
requesting to withdraw this appeal.  See Tex. R. App. P. 42.1(a)(2).  The motions are granted
and the appeal is dismissed.  Costs of appeal are to be paid by appellants.  Tex. R. App. P.
43.4.  The mandate may be issued early upon proper motion. Tex. R. App. P. 18.
								PER CURIAM
DO NOT PUBLISH